Opinion issued May 23,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00329-CV
———————————
In
re RAJ KUMAR VATS, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Raj Kumar Vats, has filed a petition
for writ of mandamus.  See Tex.
R. App. P. 52.1.  Relator
challenges the trial court’s April 27, 2011 “Order on Smrita Vats’ Request for
Appropriate Orders for Disposition of Property,” which was signed by Associate
Judge Robert Newey.[1] 
We do not have mandamus jurisdiction
over an associate judge.  See Tex.
Gov’t Code Ann. § 22.221(b) (Vernon 2004) (providing for mandamus
jurisdiction over a judge of a district or county court); In re Walker, No. 01-08-00253-CV, 2008 WL 1830400 (Tex. App.—Houston [1st Dist.] Apr. 18, 2008,
orig. proceeding) (mem. op.).  
Accordingly, we dismiss relator’s
petition for writ of mandamus and his motion to stay implementation of the
underlying order.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




[1]           The
underlying case is Smrita Vats v. Raj
Kumar Vats, cause number 2007-22213, pending in the 311th District Court of
Harris County, Tex., the Hon. Robert Newey presiding.